Citation Nr: 1412159	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-37 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), to include entitlement to a rating in excess of 10 percent prior to September 30, 2009.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which awarded an effective date of September 30, 2009.  The Veteran's underlying claim was filed in January 2009.  The issue has been recharacterized to reflect the staged rating awarded by the RO.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made).

In February 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

VA regulations provide that if additional evidence is received by the agency of original jurisdiction after the statement of the case (SOC) had been issued then a supplemental statement of the case (SSOC) will be issued addressing the additional evidence.  38 C.F.R. § 19.37(a).  In this case, the claims file includes the report of a March 2013 VA examination, and additional VA treatment records through April 2013, which were not considered in the most recent SSOC from August 2012.  Accordingly, remand is required so the RO may consider these records in the first instance and issue a SSOC.

In his September 2012 substantive appeal, the Veteran also raised the issue of entitlement to TDIU.  Although this issue has not yet been adjudicated by the RO, it is may be raised as an alternative theory of entitlement for an increased rating for his PTSD, and is therefore before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO has not, however, conducted development appropriate for the issue of TDIU.  As such, the Board finds the claim for TDIU is not yet ripe for adjudication and shall also be remanded as intertwined with the claim for an increased rating for PTSD.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be provided adequate notice as to the issue of entitlement to TDIU and any necessary development should be conducted.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

2.  Obtain the Veteran's VA treatment records for psychiatric treatment from April 2013 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Then, readjudicate the claim for an increased rating for PTSD and entitlement to a TDIU in light of all additional evidence added to the claims file.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


